—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered November 25, 1997, convicting him of robbery in the first degree (two counts) and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
*735Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction is without merit. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the trial court properly precluded certain proposed alibi testimony. His notice of alibi was untimely served and he did not establish good cause for his failure to timely notify the People (see, CPL 250.20 [1]; People v Byrd, 239 AD2d 277; People v Gethers, 212 AD2d 544).
The defendant’s claim of ineffective assistance of counsel rests primarily on matters dehors the record and, therefore, cannot be reviewed on direct appeal (see, People v Boyd, 244 AD2d 497). Altman, J. P., Friedmann, Smith and Adams, JJ., concur.